PER CURIAM:
John R. Lay seeks to appeal the district court’s order denying as moot his motions for injunctive relief and a stay pending review. We have independently reviewed the record and agree with the district court that Lay’s motions are moot. Accordingly, we deny a certificate of appealability and dismiss the appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court *528and argument would not aid the decisional process.

DISMISSED.